|
UNITE - TRAVAIL -PROGRES

ARRETE N° 01% _/PR /PM/MMG/SG/DGGM/16
Portant octroi d'un Permis de Recherche d'or à la Société ‘’SERDAR TCHAD" dans
la zone de TAGAL, Département du Mayo Dallah, Région du Mayo Kébbi Ouest

LE MINISTRE DES MINES ET DE LA GEOLOGIE

Vu la Constitution :

Vu le Décret N°204/PR/2016, du 13 février 2016, Portant nomination d'un Premier
Ministre, Chef du Gouvernement : |

Vu le Décret N°216/PR/PM/2016 du 16 février 2016, Portant Nomination des
membres du Gouvernement ;

Vu le Décret N° 2322/PR/PM/MMI/ 2015 du 09 novembre 2015, portant
Organigramme du Ministère des Mines et de l'Industrie ;

Vu la Loi N°011/PR/95 du 20 Juin 1995, Portant Code Minier ;

Vu la Convention Minière du 02 février 2016 conclue entre l'Etat tchadien et la
Société SERDAR TCHAD ;

Vu l'Article 18 du Code Minier, portant attributions du Ministre en charge des
Mines;

Vu la demande du permis de recherche minière présentée par la Société SERDAR
TCHAD en 2013:

SUR PROPOSITION DU DIRECTEUR GENERAL DE LA GEOLOGIE ET DES MINES

ARRETE

ARTICLE 1er: Il est octroyé à la Société SERDAR TCHAD SA/CA, N'Djamena-Tchad,
un (1) Permis de recherches de l'or dans la Zone de TAGAL, Département du Mayo
Dallah, Région du Mayo Kébbi Ouest, sous réserve des dispositions suivantes :

ARTICLE 2 : Le Permis de recherches minières de l'or dans la zone de TAGAL couvre
une superficie de 167,58 Km’. ll est défini par les points dont les coordonnées

géographiques sont les suivantes :

POINTS LIMITES DU PERMIS “TAGAL"
A X 15°13'33,72"E
Y 9°40'0%92" N
B X 15°19'58,47"E
Y 9°35'21,22"N
x 15°14'30,91" E

c 5

Y __[9°29'31,41"N

15°1253,77"E

15°14'09,24"E

G 9°34'01,03" N
E x 15°09'55,53"E
Y 9°36'50,65" N

SUPERFICIE 167,58 Km?

ARTICLE 3: Le présent Permis de recherche confère à son bénéficiaire un droit
exclusif de se livrer à des activités de recherches minières valable pour l'or sur la
zone de TAGAL conformément aux coordonnées ci-dessus, à l'exception des
zones interdites, de protection ou fermées et des superficies faisant l'objet d'un titre
minier.

ARTICLE 4 : Le présent Arrêté accompagne la convention minière conclue entre
l'Etat tchadien et la Société SERDAR TCHAD, dans le respect des différentes
dispositions relatives à la recherche de l'or dans la zone ociroyée.

ARTICLE 5: Les activités de la société SERDAR TCHAD seront conduites de manière
à respecter les règles de sécurité et d'hygiène pour les travailleurs et en assurant la
protection de l'environnement physique, les populations locales, les us et
coutumes ancestrales, en contenant la pollution sous toutes ses formes dans les
normes acceptables ou prévues par le Code Minier et la Législation sur
l'Environnement.

ARTICLE 6 : La main d'œuvre doit être constituée en priorité par les habitants des
villages environnants immédiats.

ARTICLE 7 : La société SERDAR TCHAD est tenue de respecter toutes les dispositions
de l'Article 42 du Code Minier, celles relatives à la fiscalité minière et toutes les
dispositions contenues dans le cas échéant dans la convention minière.

ARTICLE 8 : Le titulaire du présent titre minier est tenu de communiquer à la
Direction Générale de la Géologie et des Mines, Un rapport annuel sur les résultats
des travaux de recherches de l'année ainsi que le programme prévisionnel des
travaux et le budget des dépenses de l'année suivante.

Il fournira en outre :
.

- Tous les renseignements recueillis sur le Permis;
- Un rapport de synthèse sur tous les travaux exécutés à l'expiration du permis;

- Tous les échantillons géologiques et minéralogiques demandés par la Direction
Générale de la Géologie et des Mines.

ARTICLE 9: Le titulaire du Permis est tenu de borner le périmètre délimité à l'article
2 ci-dessus dans un délai ne dépassant pas six (6) mois à compter de la date de
signature d'octroi du Permis.

ARTICLE 10 : Le présent Arrêté est accordé pour une période de cinq (5) ans à
compter de la date de sa signature. Il est renouvelable sous respect des
dispositions ci-dessus.

ARTICLE 11 : Le Directeur Général de la Géologie et des Mines, le Gouverneur de
la Région de Mayo Kébbi Ouest, le Préfet du Département de Mayo Dallah, le
Délégué Régional de la zone concernée du Ministère en charge des Mines sont
chargés chacun en ce qui les concerne, de l'application du présent Arrêté qui
prend effet pour compter de la date de sa signature.

‘Diamena, le É£5 MAR

Ampliations

LÉ PRES
Me, À

Pa
;. RD

-Gouvernorat du Mayo Kébbi Oues!
-Préfet de Mayo Dallah..…...….
-Délégué du MMG de la zone Sud...
-Société SERDAR TCHAD.
—ATCRIVES

